Citation Nr: 0722553	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The appellant served on active duty from January 1978 to 
February 1984.  He had service in the Army National Guard 
from May 1989 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, the RO denied service 
connection for sleep apnea and also denied service connection 
for bilateral hearing loss.  The appellant's disagreement 
with that decision led this appeal.  The appellant testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in November 2006.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that demonstrates sleep apnea 
was incurred or aggravated in active service or is causally 
related to any incident of active service.  


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a March 2005 letter, prior to the initial 
adjudication of the appellant's service connection claim, the 
RO explained that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things: (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The RO explained that medical records or 
medical opinions are required to establish this relationship 
except that in certain circumstances the cause of a 
disability is presumed for claimants who have specified kinds 
of service and have certain diseases.  

In the March 2005 letter, the RO explained that it needed 
evidence showing sleep apnea existed from military service to 
the present time and described the kind of evidence that 
would help make its decision.  The RO said that it would 
obtain service records from the military, if appropriate, and 
would obtain any medical records from VA medical centers.  
The RO also notified the appellant that he should complete 
and return release authorizations for doctors or hospitals 
where he had received treatment and notified him that he 
should tell VA about any additional information or evidence 
that he wanted VA to try to get for him.  The RO told the 
appellant that VA would try to help him get such things as 
medical records, employment records, or records from other 
Federal agencies.  The RO also explained that he must give VA 
enough information about these records so that VA could 
request them from the person or agency that had them and 
emphasized that it was still his responsibility to make sure 
VA received those records.  In addition, the RO requested 
that the appellant send any evidence in his possession that 
pertained to his claim.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, it was not until 
June 2006, when it issued the Statement of the Case, that the 
RO provided the appellant with notice of the type of evidence 
necessary to establish a disability rating or effective date.  
Despite the defect in timing of this notice, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
appellant has been prejudiced thereby).  In this case, the 
preponderance of the evidence is against the sleep apnea 
service connection claim, rendering moot any question as to 
disability rating or effective date.  

Finally, service medical records from the appellant's active 
service are in the file as are medical records, military and 
private, from the time when the appellant was in the National 
Guard.  As noted in the Introduction, the appellant testified 
at a hearing before the undersigned in November 2006.  A VA 
examination or medical opinion is not in order with respect 
to the sleep apnea service connection claim.  The Board finds 
that such assistance is not required under 38 C.F.R. § 
3.159(c)(4) as there is no evidence of sleep apnea during 
active service to meet the criteria specifically set out for 
when VA is required to order a physical  examination and/or 
request a medical opinion.  Thus, it appears that all known 
and available records relevant to the issue decided here have 
been obtained and are associated with the appellant's claims 
file, and the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to  meet the requirements 
of the VCAA.  

Legal criteria

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303 (2006).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for VA disability benefits is set forth in 38 U.S.C.A. 
§ 5107.  A claimant is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the evidence is in 
relative equipoise, the claimant prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Background and analysis

As an initial matter, the appellant does not contend, and the 
record does not suggest that the appellant's sleep apnea is 
in any way related to his active service in the Marine Corps 
from January 1978 to February 1984.  His service medical 
records from that period, including his November 1983 
examination for discharge from active duty, include no 
complaints regarding sleep and no finding or diagnosis 
related to sleep apnea.  

The appellant contends that service connection should be 
granted for sleep apnea because it started while he was in 
the National Guard.  He contends that he could have been 
deployed to Iraq with his guard unit, but as a result of 
medical screening he was found unfit for deployment because 
of sleep apnea.  At the November 2006 hearing, the appellant 
testified that he first started having sleep problems about 
nine years ago when he went to sleep while driving to his 
civilian job and ran off the road.  The appellant testified 
that he went to a pulmonary doctor and was diagnosed with 
sleep apnea and was fitted with a CPAP (continuous positive 
airway pressure) mask.  He testified that when his unit was 
notified of its pending deployment to Iraq, he had to have a 
medical board and was forced to retire or find a non-
deployable unit because of his sleep apnea.  

Review of the available medical evidence shows that in a 
November 1998 report of medical history for a National Guard 
periodic examination, the appellant reported that he had been 
treated for sleep apnea by a private physician since 
November 1997, and sleep apnea was among the diagnoses 
reported after clinical examination by the physician at the 
National Guard examination.  In a medical certificate dated 
in May 2000, the appellant again reported that he was using 
CPAP for sleep apnea.  In addition, in a medical history 
dated in August 2000, the appellant reported that he had been 
treated for sleep apnea at a private medical center in 1995 
and reported that he was currently using CPAP.  February 2001 
and June 2003 National Guard medical certificates also show 
the appellant reported that he continued to have sleep apnea 
at those times.  

Records from Clarksville Sleep Disorder Center show that the 
appellant underwent a nocturnal ploysomnogram in May 2003 and 
was diagnosed as having moderate to severe sleep apnea 
disorder, which was very well corrected with CPAP.  

At a National Guard retention examination in March 2004, the 
appellant gave a history of sleep apnea, and the examining 
physician reported obstructive sleep apnea requiring CPAP was 
a disqualifying defect.  In an April 2004 medical 
certificate, the appellant was designated retrainable but not 
deployable.  Findings of a medical review board, which were 
reported in May 2004, included sleep apnea.  At that time, 
the appellant was assigned a physical profile including sleep 
apnea as a medical condition restricting him from deployments 
where a reliable source of electricity is not available.  

National Guard records show the appellant was counseled in 
January 2005 that even though he was cleared by a medical 
evaluation board with a medical condition of sleep apnea, he 
was in a non-deployable status and that he was required to 
decide whether he would find a non-deployable unit and 
request transfer to such unit or would request discharge from 
the National Guard.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

The evidence outlined above does not show, nor does the 
appellant contend, that his sleep apnea had its onset in 
active service from January 1978 to February 1984 or during a 
period of active duty for training in the National Guard, nor 
does it show that it was aggravated during such service.  
Based on the appellant's testimony, which the Board finds 
credible, his first symptoms arose while he was driving to 
his civilian job in the 1990s and he kept the National Guard 
apprised of his condition, which required the use of CPAP 
from the time of diagnosis.  There no showing, nor does the 
appellant contend, that his sleep apnea was aggravated during 
any period of active duty for training.  Further, there is no 
evidence that the sleep apnea is causally related to any 
incident of active service.  

In the absence of competent evidence that demonstrates that 
sleep apnea was incurred in or aggravated by active service 
or that it is causally related to any incident of active 
service, the claim must be denied.  As the preponderance of 
the evidence is against the claim for service connection for 
sleep apnea, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for sleep apnea is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for bilateral hearing loss.  At the November 2006 
hearing, the appellant testified he believes that his hearing 
loss, which was diagnosed while he was in the National Guard, 
was from being around aircraft during his six years of active 
duty and made worse by noise exposure while in the National 
Guard, including duties as a tank mechanic.  He testified 
that while on active duty in the Marines, he worked as a 
mechanic on helicopters and A6 aircraft and that he was 
exposed to noise from working as a mechanic on M1s, M60s, and 
Bradley fighting vehicles in the National Guard.  

Review of audiometer readings on the appellant's 
December 1977 active duty entrance examination report and 
comparison with the readings on his November 1983 discharge 
examination show improvement in hearing at frequencies from 
500 to 300 Hertz in both ears, but show an increase in pure 
tone thresholds at 4000 and 6000 Hz in both ears.  The Court 
has held that when audiometric test results at separation 
from service do not meet the regulatory requirements for 
establishing a disability at that time, service connection 
may nevertheless be established for a current hearing 
disability with evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Board further notes at the earliest 
National Guard examination report in the record is dated in 
July 1992 after three years of service in the National Guard.  
The appellant was rated as a flight crew chief at the time, 
and the results of the audiology examination indicate a 
hearing loss disability for VA purposes as do all subsequent 
National Guard examination reports. 

In this case, it is the judgment of the Board that the 
appellant should be provided a VA audiology examination and 
the audiologist's opinion should be obtained as to whether 
the appellant's current hearing loss disability is causally 
related to noise exposure while he was on active duty from 
January 1978 to February 1984 and/or from noise exposure 
during inactive duty for training or active duty for training 
while he was in the National Guard.  

At the November 2006 hearing, the appellant stated that he is 
willing to report for a VA examination.  He specifically 
requested that the examination be conducted at the VA Medical 
Center (VAMC) in Memphis, Tennessee, because he lives in 
Memphis.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiology 
examination for the appellant at the VAMC 
in Memphis, Tennessee.  All indicated 
studies should be performed.  After 
examination of the appellant and review 
of the record, including the appellant's 
service medical records while on active 
duty from January 1978 to February 1984 
and those while he was in the National 
Guard from 1989 to 2005, provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current hearing loss 
disability is causally related to noise 
exposure associated with his duties as a 
helicopter and A6 aircraft mechanic while 
on active duty from 1978 to 1984 and/or 
duties as a flight crew chief or tank 
mechanic during inactive duty for 
training or active duty for training 
while he was in the National Guard from 
May 1989 to May 2005.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  

2.  Then, after any additional 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


